Citation Nr: 0304717	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-51 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Evaluation of chronic synovitis of the right wrist, currently 
rated as 10 percent disabling.

(The issues of entitlement to service connection for post-
traumatic stress disorder and an increased evaluation for 
lumbar myofascial pain syndrome will be the subject of a 
later decision).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1990 to September 
1994, with a period of one year and eight months active duty 
with the Army National Guard. 

This appeal arises from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, that granted entitlement to service 
connection for a right wrist disability.  Her right wrist 
disability was rated as 10 percent disabling effective from 
September 2, 1994.  The veteran appealed this initial 
evaluation.

The Board is undertaking additional development on the matter 
of the veteran's claims of entitlement to service connection 
for post-traumatic stress disorder and an increased 
evaluation for lumbar myofascial pain syndrome, pursuant to 
authority granted by 67 Fed.Reg. 3,009-3,104 (Jan. 23, 2002).  
See 38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  See 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

The veteran's right wrist synovitis is characterized by 
tenderness to palpation with exacerbations of mild pain, 
incoordination, and weakness.




CONCLUSION OF LAW

An evaluation in excess of 10 percent is not warranted for 
the veteran's right wrist synovitis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.71, 4.71a, 4.73, Diagnostic Codes 5020-5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§  5103, 5103A, 5107(a) (West 1991 
& 2002).  As discussed below, the development conducted by VA 
in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  The Board 
also finds that the recent publication of new regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA) does not require further development because, "the 
provisions of (the new regulations) merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 2001); see 
also 38 C.F.R. § 3.159 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In VA letters of August 2000, October 2000, 
January 2002, and April 2002, VA informed the veteran of the 
actions she must take and the type of evidence required in 
order to establish her current claims.  These letters, in 
addition to the Board letter of December 2002, specifically 
informed the veteran of the type of medical and lay evidence 
required to substantiate her claim for entitlement to an 
higher evaluation for a right wrist disability.  These 
letters informed the veteran of the type of actions that were 
required of her, to include her identification of pertinent 
evidence and her own attempt to obtain and forward this 
evidence to VA.  These letters also informed the veteran of 
the development that would be completed by VA in 
substantiating her claim, to include reviewing her file for 
completeness, obtaining pertinent service and medical 
records, and obtaining a VA examination, if appropriate.  In 
the supplemental statements of the case (SSOC) of December 
1996, September 1997, March 2001, and September 2002, VA 
specifically notified the veteran of the evidence that it had 
considered, the pertinent laws and regulations, and the 
reasons and bases for its decisions.  Specifically, the 
SSOC's notified the veteran of the pertinent provisions of 
38 C.F.R., Chapter 4, the diagnostic criteria, and 38 C.F.R. 
§ 3.321.  

In addition, the statutes and regulations governing VA's duty 
to notify and assist were effectively changed in November 
2000.  The veteran received notification of the old 
provisions in the SSOC of December 1996, and of the changes 
resulting from the VCAA in the letters of November 2001 and 
December 2002, and the SSOC of September 2002.  The veteran 
and her representative were provided the opportunity to 
submit additional argument based on these changes.  Based on 
the above analysis, the Board finds the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§  
5107(a), 5103A; 38 C.F.R. § 3.159(c).  The Board finds that 
all records pertinent to the current claim in the possession 
of the Federal government have been obtained, to include 
service and VA medical records.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  The veteran has not alleged that 
she is currently in receipt of Workers' Compensation or 
Social Security Administration disability benefits, and there 
is no indication that other Federal department or agency 
records exist that should be requested.  See 38 U.S.C.A. 
§ 5106.  

In addition, VA obtained compensation examinations.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  It is noted by 
the Board that the veteran's representative contended in a VA 
Form 646 submitted in September 1997 that the November 1994 
examiner's references to range of motion in the right wrist 
were confusing and, therefore, resulted in an examination not 
adequate for rating purposes.  A review of this examination 
report by the Board indicates that the range of motion study 
clearly attributed these findings to both wrists and is 
adequate for evaluating the right wrist disability.  In fact, 
a range of motion study conducted in August 1996 corroborated 
the November 1994 findings.  Therefore, these examinations 
are fully adequate for providing evidence regarding the 
existence and severity of her right wrist disability.  

In addition, VA has obtained all identified private medical 
evidence regarding treatment of the veteran's service-
connected right wrist disability, to include the records of 
Lyndon L. McGill, D.C., and the Spine Clinic, Inc.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  During her VA 
neurological examination in December 1994 and VA outpatient 
visit in August 2001, the veteran identified private 
treatment records that are not currently associated with the 
claims file.  However, the veteran specifically indicated 
that this treatment was for her low back disability.  
Therefore, the Board finds that these records are not 
pertinent to the veteran's claim for an increased evaluation 
of her right wrist disability.  As there is no indication 
that any pertinent evidence was not received regarding the 
right wrist disability, the duty to notify of inability to 
obtain records does not arise in this case.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  The veteran was 
directly notified by letter of December 2002 that VA would 
undertake no further development in her claims.  The veteran 
was afforded the opportunity on the VA Form 9's (Appeal to 
Board of Veterans' Appeals) she submitted in October 1996 and 
September 1997 to request a hearing before VA.  She indicated 
that she did not desire to have such a hearing.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A(a)(2).  In addition, as the veteran has 
been provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of the Right Wrist Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (2001).  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish a full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  The 
provisions of 38 C.F.R. § 4.40 note that a disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; and, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  See DeLuca at 205-07.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code, which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's claims for higher evaluations are original 
claims that were placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board concludes that the disability has not 
significantly changed; therefore, a uniform rating is 
warranted despite a regulatory change.

It has been claimed by the veteran that her military service 
has resulted in nerve damage in her right wrist.  She has 
alleged that her right wrist disability has resulted in pain, 
tingling, and weakness in her wrist and hand.  

The veteran's service medical records indicate treatment for 
her right hand and wrist complaints, primarily in connection 
with an in-service motor vehicle accident in April 1994.  
During a comprehensive physical examination of March 1994, 
the veteran did not report any medical history of a right 
wrist disability.  On examination, her upper extremities and 
musculoskeletal system were all noted to be normal.  A right 
hand/wrist X-ray of early May 1994 found no acute 
dislocation, fracture, or significant bony abnormality.  The 
impression was negative X-ray.  An outpatient record of early 
May 1994 noted the veteran's complaints of right palm and 
wrist pain that radiated up to her elbow.  On examination, 
the right had had normal range of motion with no edema.  The 
assessment was right wrist pain.  On outpatient examination a 
few days later, the veteran complained of an intermittent 
ache in the right hand with activity.  She denied any 
swelling or that this ache interfered with her occupational 
duties.  On examination, the veteran was in no acute 
distress.  Muscle strength was 5 out of 5, but there was mild 
tenderness over the mid-palm.  The assessment was status post 
motor vehicle accident right hand pain.

A private chiropractor's initial evaluation of April 1994 
noted the veteran's complaints of right wrist pain.  The 
veteran was provided a VA neurology examination in December 
1994.  This report failed to indicate any complaints with the 
veteran's right wrist.  On examination, her upper extremities 
had normal motor power, bulk, and muscle tone.

A VA orthopedic examination was afforded the veteran in 
November 1994.  She complained of a constant ache in her 
right wrist that increased with cold temperatures.  The pain 
also increased with physical stress such as lifting objects.  
The veteran denied symptoms of swelling, radicular pain, 
decreased strength, or paresthesias of the hand.  She 
acknowledged that she was not currently under medical care 
for her right wrist disability and did not take any 
medication for its symptoms.  On examination, it was 
determined that the veteran was left hand dominant.  Range of 
motion in both wrists was 90 degrees flexion, extension, 
pronation, and supination.  There was mild tenderness on 
palpation over the dorsum of the right wrist.  Sensory 
examination in the upper extremities was 5+ out of 5 and two-
point discrimination was intact.  Grip strength in the left 
hand was 67 pounds and in the right hand it was 75 pounds.  
The diagnosis was chronic synovitis of the right wrist.  

A VA outpatient record of January 1996 noted the veteran's 
complaints of sharp right wrist pain with weakened grip 
strength.  She denied numbness or paresthesias of the 
fingers.  The veteran alleged that she would drop objects 
from her right hand.  On examination, the right wrist 
appeared normal and had grossly normal grip strength.  There 
was tenderness at the center of the base of the wrist.  The 
assessment was to rule out carpal tunnel syndrome.  An 
electromyography (EMG) was performed in February 1996.  The 
examiner's conclusion was a normal electrodiagnostic test 
with no evidence of carpal tunnel syndrome.  In March 1996, 
the veteran complained of decreased grip strength and some 
tingling in her right hand.  On examination, her upper body 
strength was normal, however, her reflexes were 
unsymmetrical.  The assessment attributed these complaints to 
chronic neck pain.  In November 1996, the veteran complained 
of intermittent right wrist pain.  Physical examination was 
reported to be unremarkable with full symmetrical reflexes.  
However, a bone scan reportedly showed a very slight uptake 
on the right upper extremity when compared to the left.  The 
assessment was vague pain in the right wrist with no 
significant pathology seen on examination.  In August 1996, 
the veteran complained of right wrist pain and dropping 
objects when working.  She denied any numbness.  The veteran 
indicated that she was currently in school and would wear a 
wrist brace when required.  On examination, range of motion 
was 80 degrees of flexion and extension, and 90 degrees of 
suppination and pronation.  The examiner commented that this 
was full range of motion without evidence of pain.  Tinels 
sign was negative.  The assessment was status post injury 
with intermittent involvement.

In April 1997, a VA orthopedic examination revealed that 
sensation was intact and deep tendon reflexes were equal 
throughout the upper extremities.  A VA outpatient record of 
May 1999 reported that examination of the veteran's upper 
extremities had found normal strength and reflexes were 2+.  
On an outpatient record of November 1999, the veteran related 
a history of a cervical spine disability and reported 
complaints of intermittent numbness and tingling in her arms, 
and some feeling of weakness when she did a lot of work or 
heavy lifting.  Physical examination was deferred and no 
assessment was given regarding her upper extremities.

Another VA orthopedic examination was provided to the veteran 
in September 2000.  She complained of radicular pain from her 
neck into her arms.  The veteran denied any upper extremity 
numbness.  The veteran complained of incoordination in her 
hands and a tendency to drop things.  It was acknowledged by 
the veteran that she currently worked in computer repair.  On 
examination, deep tendon reflexes were equal and sensation 
was intact throughout the upper extremities.  Motor strength 
in the upper extremities was 4 out of 5.  There was no 
measurable atrophy.  The examiner opined that he would expect 
intermittent, mild incoordination and mild muscle weakness 
during flare-ups of the veteran's pain.  However, this pain 
was attributed to the veteran's cervical degenerative joint 
disease.

VA outpatient treatment records dated from 1999 to 2002 
primarily noted treatment of the veteran's psychiatric, 
gynecological, lumbar spine, and cervical spine problems.  
The veteran's upper extremity complaints were routinely 
associated with cervical spine disability.  During a VA 
outpatient examination in February 2001, the veteran denied 
any current musculoskeletal aches or pains, except for 
chronic low back pain.

The veteran's chronic synovitis of the right wrist is 
currently evaluated under the VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Codes 5020 
(synovitis) and 5215 (limitation of motion in a wrist joint).  
The right wrist disability is evaluated as 10 percent 
disabling effective from September 2, 1994, the date of the 
veteran's separation from active military service.  See 
38 C.F.R. § 3.400

According to Code 5020, synovitis is to be rated on 
limitation of motion of the affected part.  According to 
38 C.F.R. § 4.71, Plate I, normal range of motion in a wrist 
joint is dorsiflexion (extension) from 0 to 70 degrees, 
palmar flexion from 0 to 80 degrees, forearm pronation from 0 
to 80 degrees, and forearm supination from 0 to 85 degrees.  
Range of motion studies conducted in November 1994 and August 
1996 both reported range of motion in the right wrist that 
would be characterized as normal under the criteria of 
38 C.F.R. § 4.71.  On examination in August 1996, the 
examiner commented that the veteran was able to perform full 
range of motion in the right wrist without any evidence of 
pain.  Under the criteria of Code 5215, a ten percent 
evaluation is warranted (in either the dominant or non-
dominant hand) when dorsiflexion less than 15 degrees or 
palmar flexion limited in line with forearm.  According to 
Code 5213 (impairment of supination and pronation), loss of 
pronation beyond last quarter of arc with the hand not 
approaching full pronation warrants a 20 percent evaluation.  
Also, limitation of supination to 30 degrees or less is 
entitled to a 10 percent evaluation.  The reported range of 
motion in the veteran's right wrist is substantially better 
than what would warrant a compensable evaluation under Codes 
5213 and 5215.

The examiner of September 2000 opined that during flare-ups 
of pain in her right arm, the veteran would experience mild, 
intermittent incoordination and muscle weakness.  While this 
examiner linked these symptoms to the veteran's cervical 
spine disability, electrodiagnostic testing in February 1996 
did not find any neurological abnormality associated with the 
wrist.  However, even assuming that that the symptoms of 
pain, incoordination, and weakness are associated with the 
synovitis of the right wrist, there is no objective evidence 
or opinion that indicates these symptoms have resulted in 
additional loss of motion in the right wrist or forearm.  
Therefore, an evaluation in excess of 10 percent disabling is 
not warranted under Codes 5213 or 5215, even considering 
flare-ups of symptomatology.  See 38 C.F.R. §§ 4.40, 4.45.

As there is no lay or medical evidence of ankylosis or 
fixation of the right wrist joint, an evaluation under Code 
5214 (ankylosis of the wrist) is not appropriate.  In 
addition, the note at Code 5213 indicates that in all forearm 
and wrist injuries, limitation of motion, multiple impaired 
finger movements due to tendon tie-up, and muscle or nerve 
injury, are to be separately rated and combined not to exceed 
rating for loss of use of hand.  As discussed above, the 
veteran's limitation of motion and functional impairment in 
the right wrist does not warranted an evaluation in excess of 
10 percent disabling.  There is no lay allegation or medical 
findings of record that indicate the veteran current has 
impaired finger movements due to tendon tie-up.  In addition, 
the VA examiner of September 2000 and multiple outpatient 
examiners from 1999 to 2002 have consistently associated the 
veteran's right upper extremity neurological symptoms with 
her cervical spine disability.  There is no medical opinion 
or diagnosis that has associated any nerve damage or disorder 
with an injury to her right wrist or synovitis.  This finding 
is supported by the negative results obtained in the EMG 
conducted in February 1996.  Thus, multiple evaluations under 
the Note at Code 5213 are not warranted.

The evidence indicates that the veteran's service-connected 
right wrist synovitis is characterized by tenderness to 
palpation with exacerbations of mild pain, incoordination, 
and weakness.  It is the Board's determination that the 
evidence does not support an evaluation in excess of 10 
percent disabling for the veteran's right wrist synovitis.  
The Board also finds that the evidence shows the veteran's 
right wrist symptomatology has remained stable since her 
separation from the military.  

The veteran is currently receiving a 10 percent evaluation 
under Code 5215, which is the highest scheduler evaluation 
allowed under this diagnostic criteria.  According to 
38 C.F.R. § 3.321(b)(1), in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

A review of the claims file finds no lay or medical evidence 
that the right wrist synovitis has resulted in frequent 
periods of hospitalization.  In fact, the majority of the 
veteran's treatment in recent years regarding her right upper 
extremity complaints has been associated with a cervical 
spine disability.  While the veteran had claimed that her 
right wrist disability has interfered with her job tasks, 
such as dropping items in the grasp of her right hand and 
needing the occasional use of a right wrist brace, she had 
not indicated that this disability has resulted in the loss 
of employment or job opportunities.  A review of both her lay 
statements and the clinical records clearly indicates that 
she has completed a course of study and is successfully 
employed in the computer industry.  There is little lay or 
medical evidence that this level of disability is not fully 
contemplated by the rating schedule.  Based on this analysis, 
the Board finds that the veteran's right wrist synovitis does 
not present such an exceptional or unusual disability picture 
that it would render the application of the schedular 
criteria impractical.  

It is the Board's determination that a ten percent evaluation 
is all that is warranted for the veteran's right wrist 
synovitis.  While the veteran is competent to report her 
symptoms, the medical findings do not support a higher 
evaluation.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant described severe symptomatology associated 
with her service-connected disability, her lay evidence is 
not credible.  To this extent, the preponderance of the 
evidence is against the claim for a higher evaluation and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for right wrist synovitis is denied.



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

